WE are of opinion the circuit court erred in sustaining the defendant’s demurrer to the plaintiff’s declaration.
The declaration charges the defendant with having spoken of the plaintiff words which impute to him the commission of fornication, and such words were held by this court to he actionable, in the case of Morris vs. Barkley, decided at spring term 1822.
The judgment must, therefore, be reversed with costs, the cause remanded to the court below, and fur. the.' proceedings there had, not inconsistent with this opinion.